 



EXHIBIT 10.17

AMENDMENT TO

FINANCIAL CONSULTING AGREEMENT

     THIS AMENDMENT TO FINANCIAL CONSULTING AGREEMENT (this “Amendment”), is
made and entered into effective as of March 1, 2005, and amends that certain
Financial Consulting Agreement, dated as of December 31, 1996, as the same has
been amended from time to time (as amended, the “Agreement”), by and between THE
HALLWOOD GROUP INCORPORATED, a Delaware corporation (“Hallwood Group”) and
HALLWOOD INVESTMENTS LIMITED (f/k/a HSC Financial Corporation), an entity
organized under the laws of the territory of the British Virgin Islands (the
“Consultant”).

RECITALS

     WHEREAS, the parties to the Agreement desire to amend the Agreement; and

     WHEREAS, Section 9(h) of the Agreement provides that the parties may amend
the Agreement by written instrument.

     NOW, THEREFORE, in consideration of the mutual undertakings and agreements
contained in this Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

AGREEMENT

     1. Amendment. Section 6(A) of the Agreement is hereby amended in its
entirety as follows:

     “A. As compensation for the Consultant’s services, Hallwood Group agrees to
pay to the Consultant an annual fee of Nine Hundred Ninety-Six Thousand Dollars
($996,000.00), payable in monthly installments of Eighty-Three Thousand Dollars
($83,000.00) on the first day of each month.”

     2. Continuation of Agreement. The Agreement shall continue in full force
and effect, as amended by this Amendment.

     3. Counterparts. This Amendment may be executed in multiple counterparts,
all of which shall be deemed originals, but all of which together shall
constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Amendment as of the date first above written.

              HALLWOOD GROUP:
 
            THE HALLWOOD GROUP INCORPORATED
 
       

  By:    

       

  Name:    

       

  Title:    

       
 
       

  Address:   3710 Rawlins

      Suite 1500

      Dallas, TX 75219
 
            CONSULTANT:
 
            HALLWOOD INVESTMENTS LIMITED

  By:    

       

  Name:    

       

  Title:    

       
 
       

  Address:   24, Avenue Princesse Grace

      Monte-Carlo MC98000

      Principality of Monaco

2